Exhibit 99.1 FOR IMMEDIATE RELEASE 900 S. Shackleford, Suite 401 Little Rock, AR 72211 FOR FURTHER INFORMATION CONTACT: Richard N. Massey | Chairman Matt Machen | CFO Bear State Financial, Inc. Announces Record Earnings for 2014 and Consolidation of Bank Charters to Form Bear State Bank FINANCIAL HIGHLIGHTS: ● Bear State Financial, Inc. reports a record full year 2014 GAAP net income of $24.3 million and earnings per common share of $0.84, compared to earnings of $729,000 and earnings per common share of $0.03 for the full year 2013. ● Fourth quarter GAAP net income was $4.8 million or $0.14 per common share, compared to earnings of $199,000 or $0.01 per common share for the fourth quarter of 2013. ● Fourth quarter 2014 core earnings were $ million or $ per common share, compared to core earnings of $ 248,000 or $0.01 per common share in the fourth quarter of 2013. ● Book value per common share increased 60% from as of December 31 , 2013 to $5. 11 as of December 31 , 2014 ● On February 13, 2015 the bank charters of First Federal Bank of Harrison, First National Bank of Hot Springs and Heritage Bank of Jonesboro were consolidated to form Bear State Bank. Little Rock, AR – February 26, 2015 – Bear State Financial, Inc. (“Bear State,” NASDAQ: BSF), today reported earnings of $4.8 million and earnings per diluted common share of $0.14 in the fourth quarter of 2014, compared to earnings of $199,000 or $0.01 per diluted common share in the fourth quarter of 2013, a 2,319% increase. Net income for the fourth quarter of 2014 includes an income tax benefit of $1.6 million primarily resulting from the reversal of most of the Company’s remaining valuation allowance against its deferred tax assets. For the full year of 2014, net income was $24.3 million and earnings per diluted common share of $0.84, compared to net income of $729,000 or $0.03 per diluted common share for the full year of 2013. Net income for the full year of 2014 includes an income tax benefit of $21.9 million primarily resulting from the reversal of the Company’s valuation allowance against its deferred tax assets. 1 On June 13, 2014, Bear State completed its merger of First National Security Company (“First National”), the parent company for First National Bank headquartered in Hot Springs, Arkansas and Heritage Bank headquartered in Jonesboro, Arkansas. The Company’s results of operations for the twelve months ended December 31, 2014 includes results of operations for First National for the period from June 14, 2014 through December 31, 2014. Bear State’s three banks continue to progress towards more highly efficient and integrated operations. On February 13, 2015 the three banking charters were consolidated into a single charter forming Bear State Bank. The Company’s operational integration project is ongoing and includes the conversion of all bank operations to a single technology platform. The Company expects the bulk of this integration project to be completed during the second quarter of 2015. On December 15, 2014 the Company completed an 11% stock dividend by issuing one share of common stock for every nine shares of such stock outstanding as of December 1, 2014. Total shares outstanding at December 31, 2013 were 22,268,320 and at December 31, 2014 were 33,365,845. All share and per share information in this release has been adjusted to give effect to this stock dividend. Company reported core earnings of $3.4 million in the fourth quarter of 2014, compared to $248,000 in the fourth quarter of 2013, a 1,284% increase . The fourth quarter of 2014 included two significant non-core items. First, the Company incurred merger and rebranding related expenses of approximately $265,000. Second, the Company realized a tax benefit of $1.6 million as a result of the reversal of the majority of the remaining valuation allowance against its deferred tax asset. Collectively, the net effect of all non-core items was an increase in earnings of approximately $1.4 million, or approximately $0.04 of diluted earnings per share. Book value per common share was $5.11 at December 31, 2014, a 60% increase from $3.20 at December 31, 2013. Tangible book value per common share was $4.12 at December 31, 2014, a 29% increase from $3.20 at December 31, 2013 . Total loan growth for the twelve months ended December 31, 2014 for each of Bear State’s three banks was as follows: First Federal Bank 12%; First National Bank 1%; Heritage Bank 18%; or 9% on a consolidated basis. 2 FINANCIAL CONDITION Total assets were $1.51 billion at December 31, 2014, a 176% increase compared to $549 million at December 31, 2013. Total deposits were $1.26 billion at December 31, 2014, a 169% increase compared to $470 million at December 31, 2013. The increase in both assets and deposits was primarily due to the First National merger. Total loans, including those acquired and held for sale, were $1.06 billion at December 31, 2014, an increase of $673 million, or 173%, compared to the same period in 2013. Common stockholders’ equity was $170 million at December 31, 2014, a 140% increase from $71 million at December 31, 2013. Tangible common stockholders’ equity was $137 million at December 31, 2014, an 93% increase from $71 million at December 31, 2013. Book value per common share was $5.11 at December 31, 2014, a 60% increase from $3.20 at December 31, 2013. Tangible book value per common share was $4.12 at December 31, 2014, a 29% increase from $3.20 at December 31, 2013. The Company’s ratio of common stockholders’ equity to total assets decreased to 11.25% at December 31, 2014, compared to 12.97% at December 31, 2013. The calculation of the Company’s tangible book value per common share, tangible common stockholders’ equity and the reconciliation to GAAP are included in the schedules accompanying this release. RESULTS OF OPERATIONS Fourth quarter 2014 core earnings totaled $3.4 million or $0.10 per diluted common share, compared to core earnings of $248,000 or $0.01 per diluted common share in the fourth quarter of 2013. The core return on average assets measured 0.89% and 0.18%; core return on average equity measured 8.16% and 1.37%; and core return on average tangible equity measured 10.19% and 1.37% for these periods, respectively. GAAP earnings include what the company considers non-core items. The reconciliation of net income and core income, together with related financial measures is included in the schedules accompanying this release. Non-core items totaled $1.4 million or $0.04 per diluted common share in the most recent quarter. Including these net non-core items, fourth quarter 2014 GAAP results were earnings of $4.8 million or $0.14 per diluted common share. GAAP net income was $199,000 or $0.01 per diluted common share in the fourth quarter of 2013. The GAAP net income resulted in a GAAP return on average assets of 1.25% in the most recent quarter, compared to 0.15% in the fourth quarter of 2013 . 3 Net interest income for the fourth quarter 2014 was $13.3 million, compared to $3.9 million for the same period in 2013. Net interest income for the twelve months ended December 31, 2014 was $37.4 million, compared to $15 .0 million for the same period in 2013. Interest income for the fourth quarter of 2014 was $14.9 million compared to $4.7 million for the same period in 2013. Interest income for the twelve months ended December 31, 2014 was $42.5 million compared to $18.4 million for the same period in 2013. The increase in interest income for the three and twelve months ended December 31, 2014 , compared to the comparable periods in 2013, was primarily related to increases in the average balances of loans receivable and investment securities as a result of the merger with First National, which contributed interest income of approximately $9.7 million and $22.3 million of interest income for the three and twelve month periods ending December 31, 2014 respectively. Interest expense for the fourth quarter of 2014 was $1.6 million compared to $878,000 for the same period in 2013. Interest expense for the twelve months ended December 31, 2014 was $5.1 million compared to $3.4 million for the same period in 2013. The increase in interest expense for the three and twelve months ended December 31, 2014 compared to the same period in 2013 was primarily due to an increase in the average balance of deposit accounts as a result of the First National merger. Net interest margin measured 3.91% for the fourth quarter 2014, compared to 3.12% for the same period in 2013. Net interest margin for the twelve months ended December 31, 2014 was 3.84%, compared to 3.09% for the same period in 2013. The Company’s net interest margin increased primarily as a result of an increase in yields on loans receivable resulting from loans acquired in the First National merger. The average cost of total interest-bearing liabilities decreased to 0.55% for the fourth quarter 2014, compared to 0.78% for the same period in 2013. Average cost of total interest-bearing liabilities for the twelve months ended December 31, 2014 was 0.60%, compared to 0.77% for the same period 2013. Noninterest income is generated primarily through deposit account fee income, profit on sale of loans, and earnings on life insurance policies. Total noninterest income of $3.4 million for the three months ended December 31, 2014 increased from $1.4 million for the same period in 2013, a 139% increase. Total noninterest income of $10 .0 million for the twelve months ended December 31, 2014 increased from $5.4 million for the same period in 2013, an 85% increase. The increase in the three and twelve month comparison periods was primarily due to an increase in deposit fee income and gain on sale of loans. The increase in gain on sale of loans was due to an increase in the number of mortgage loans sold and the average profit on loans held for sale. Total noninterest expense increased $6.3 million or 124% during the fourth quarter of 2014 compared to the fourth quarter of 2013. Total noninterest expense increased $22.4 million or 114% during the twelve months ended December 31, 2014 compared to the same period in 2013. The variances in total noninterest expense were primarily related to First National. Noninterest expense attributable to First National for the three and twelve months ended December 31, 2014 amounted to $6.5 million and $13.7 million , respectively . In addition, noninterest expenses also increased due to the election to retire certain pension liabilities, an increase in loss provision on REO, and expenses related to the First National merger. The Company’s core efficiency ratio improved to 66.54% in the fourth quarter of 2014 compared to 95.31% in the fourth quarter of 2013. 4 Nonperforming assets declined 27% to $14.9 million at December 31, 2014, compared to $20.6 million at December 31, 2013. Nonperforming assets were 0.98% of total assets at December 31, 2014, compared to 3.75% at December 31, 2013. The allowance for loan losses represented 1.29% of total loans at December 31, 2014, compared 3.31% at December 31, 2013. The allowance for loan losses plus discount on acquired loans to total loans was 2.42% at December 31, 2014. The ratio of the allowance for loan losses to nonperforming loans was 139.82% at December 31, 2014, compared to 106.48% at December 31, 2013. Annualized net charge-offs as a percentage of average loans for the quarter ended December 31, 2014 were 0.22% compared to 0.36% for the quarter ended December 31, 2013. Provision for loan losses increased from $0 for the fourth quarter of 2013 to $758,000 for the fourth quarter of 2014. The provision was $600,000 for the third quarter of 2014. The increase in provision is attributable to loan growth at Bear State’s three banks and a migration of the First National renewed loans from the purchased loan portfolio to the originated loan portfolio. About Bear State Financial, Inc. Bear State Financial is the parent company for Bear State Bank. Bear State Financial, Inc. stock is traded on the NASDAQ Global Market under the symbol BSF. For more information on Bear State Financial, please visit www.bearstatefinancial.com . Its principal subsidiary, Bear State Bank (the “Bank”), is a community oriented financial institution providing a broad line of financial products to individuals and business customers. The Bank operates 46 branch offices throughout Arkansas and Southeast Oklahoma. Non-GAAP Financial Measures This release contains certain non-GAAP financial measures in addition to results presented in accordance with Generally Accepted Accounting Principles (“GAAP”). These non-GAAP measures provide supplemental perspectives on operating results, performance trends, and financial condition. They are not a substitute for GAAP measures; they should be read and used in conjunction with the Company’s GAAP financial information. In all cases, it should be understood that non-GAAP per share measures do not depict amounts that accrue directly to the benefit of shareholders. The Company utilizes the non-GAAP measure of core earnings which management believes is useful in evaluating operating trends, including components for core revenue and expense. These measures exclude amounts which the Company views as unrelated to its normalized operations. The Company also adjusts certain equity related measures to exclude intangible assets due to the importance of these measures to the investment community. A reconciliation of non-GAAP financial measures to GAAP measures is included in the accompanying financial tables. 5 Forward-Looking Statements This press release contains statements about future events that constitute forward-looking statements within the meaning of the Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including, without limitation, statements regarding the Company’s operational integration project. Such forward-looking statements may be identified by reference to a future period or periods, or by the use of forward- looking terminology, such as “may,” “will,” “believe,” “expect,” or similar terms or variations on those terms, or the negative of those terms. Forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, those risks previously disclosed in Bear State ’s filings with the SEC, general economic conditions, changes in interest rates, regulatory considerations, competition, technological developments, retention and recruitment of qualified personnel, and market acceptance of the Bank ’s pricing, products and services, and with respect to the loans extended by the Bank and real estate owned, market prices of the property securing loans and the costs of collection and sales. Bear State wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Bear State does not undertake and specifically declines any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events . 6 BEAR STATEFINANCIAL, INC. SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, except share data) December September June December Balance sheet data, at quarter end: Commercial real estate - mortgage loans $ 415,155 $ 423,925 $ 390,848 $ 194,675 Consumer real estate - mortgage loans 320,254 318,508 303,413 129,230 Farmland 47,199 48,892 48,710 2,663 Construction and land development 98,594 89,165 94,084 23,891 Commercial and industrial loans 139,871 149,073 142,058 29,033 Consumer and other 33,809 33,268 32,171 4,368 Total loans 1,054,882 1,062,831 1,011,284 383,860 Allowance for loan losses ) Investment securities 174,218 190,376 213,557 70,828 Goodwill 25,717 25,801 25,610 - Core deposit intangible, net 7,338 7,494 7,651 - Total assets 1,528,387 1,448,205 548,872 Noninterest-bearing deposits 180,136 169,962 167,600 19,427 Total deposits 1,263,797 1,277,306 1,231,414 469,725 Short term borrowings 12,083 12,081 20,270 - FHLB advances 43,095 49,783 34,127 5,941 Other borrowings 18,163 19,519 13,750 - Total stockholders' equity 170,454 165,419 142,995 71,187 Balance sheet data, quarterly averages: Total loans $ 1,059,636 $ 1,045,076 $ 505,754 $ 376,932 Investment securities 183,735 213,813 101,562 72,440 Total earning assets 1,350,646 1,309,259 665,536 492,769 Goodwill 25,773 25,612 4,497 - Core deposit intangible, net 7,441 7,773 1,512 - Total assets 1,525,455 1,493,527 748,967 539,926 Noninterest-bearing deposits 178,286 170,310 56,988 19,052 Interest-bearing deposits 1,106,867 1,096,212 587,429 443,469 Total deposits 1,285,153 1,266,522 644,417 462,521 Short term borrowings 11,992 14,763 2,918 - FHLB Advances 37,942 47,559 10,953 3,559 Other borrowings 19,552 14,675 1,338 - Total stockholders' equity 166,793 145,737 86,613 71,764 Statement of operation data for the three months ended: Interest income $ 14,945 $ 16,223 $ 6,568 $ 4,748 Interest expense 1,627 1,567 1,050 878 Net interest income 13,318 14,656 5,518 3,870 Provision for loan losses 758 600 230 - Net interest income after provision for loan losses 12,560 14,056 5,288 3,870 Noninterest income 3,382 3,631 1,825 1,413 Noninterest expense 11,387 15,324 10,019 5,084 Income before taxes 4,555 2,363 ) 199 Income tax expense (benefit) ) ) - - Net income $ 4,814 $ 22,675 $ ) $ 199 7 BEAR STATEFINANCIAL, INC. SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, exceptshare data) December September June December Common stock data: Core earnings per share, diluted $ 0.10 $ 0.12 $ 0.04 $ 0.01 Net income per share, diluted $ 0.14 $ 0.68 $ ) $ 0.01 Tangible book value per share $ 4.12 $ 3.96 $ 3.29 $ 3.20 Book value per share $ 5.11 $ 4.96 $ 4.29 $ 3.20 Diluted weighted average shares outstanding 33,508,230 33,432,486 24,466,899 23,208,554 End of period shares outstanding 22,268,320 Profitability and performance ratios: Core return on average assets % Return on average assets % % -1.56 % % Core return on average equity % Core return on tangible equity % Return on average equity % % -13.46 % % Net interest margin % Noninterest income to total revenue % Noninterest income to average assets % Noninterest expense to average assets % Efficiency ratio(1) % Average loans to average deposits % Securities to total assets % Asset quality ratios: Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Nonperforming loans to total loans % Nonperforming assets to total assets % Annualized net charge offs to average total loans % Capital ratios: Core Capital to Adjusted Tangible Assets % Total Capital to Risk-Weighted Assets % Tier I Capital to Risk-Weighted Assets % (1) Efficiency ratio is a non-GAAP ratio that is calculated by dividing core noninterest expense by the sum of net interest income and noninterest income. Other companies may define and calculate this data differently. 8 BEAR STATEFINANCIAL, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION - UNAUDITED DECEMBER 31, 2 (In thousands, except share data) ASSETS Cash and cash equivalents: Cash and collection items $ $ Interest bearing deposits with banks Total cash and cash equivalents Interest bearing time deposits in banks Investment securities, available for sale Other investment securities, at cost Loans receivable, net of allowance at December 31, 2014 and 2013, of $13,660 and $12,711, respectively Loans held for sale Accrued interest receivable Real estate owned - net Office properties and equipment - net Cash surrender value of life insurance Goodwill Core deposit tangible, net Deferred tax asset, net Prepaid expenses and other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits: Noninterest bearing $ $ Interest bearing Total deposits Short term borrowings Other borrowings Other liabilities Total liabilities $ $ STOCKHOLDERS’ EQUITY: Preferred stock, $0.01 par value, 5,000,000 shares authorized; none issued at December 31, 2014 and 2013 $ $ Common stock, $0.01 par value—100,000,000 and 30,000,000 shares authorized at December 31, 2014 and 2013, respectively; 33,365,845 and 22,268,320 (as adjusted) shares issued and outstanding at December 31, 2014 and 2013, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) Total stockholders’ equity TOTAL $ $ 9 BEARSTATE FINANCIAL, INC. CONSOLIDATED STATEMENTS OF INCOME - UNAUDITED YEARS ENDED DECEMBER 31, 2 (In thousands, except earnings per share and share data) Three Months Ended Twelve Months Ended December 31, 4 December 31, 3 December 31, 4 December 31, 3 INTEREST INCOME: Loans receivable $ Investment securities: Taxable Nontaxable Other Total interest income INTEREST EXPENSE: Deposits Other borrowings 17 53 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Net gain on sales and calls of investment securities 1 31 25 Deposit fee income Earnings on life insurance policies Gain on sales of loans Other Total noninterest income NONINTEREST EXPENSES: Salaries and employee benefits Net occupancy expense Real estate owned, net ) FDIC insurance Amortization of intangible assets Data processing Professional fees 95 Advertising and public relations 73 Postage and supplies Other Total noninterest expenses INCOME BEFORE INCOME TAXES INCOME TAX PROVISION (BENEFIT) ) ) 11 NET INCOME $ Basic earnings per common share $ Diluted earnings per common share $ 10 BEAR STATE FINANCIAL, INC. AVERAGE CONSOLIDATED BALANCE SHEETS and NET INTEREST ANALYSIS - UNAUDITED (In thousands) Three Months Ended December 31, Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost (Dollars in Thousands) Interest-earning assets: Loans receivable(1) $ $ % $ $ % Investment securities(2) Other interest-earning assets Total interest-earning assets Noninterest-earning assets Total assets $ $ Interest-bearing liabilities: Deposits $ $ Other borrowings 17 Total interest-bearing liabilities Noninterest-bearing deposits Noninterest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Net earning assets $ $ Interest rate spread % % Net interest margin % % Ratio of interest-earning assets to Interest-bearing liabilities % % Includes nonaccrual loans. Includes FHLB of Dallas and Federal Reserve Bank stock. Twelve Months Ended December 31 , Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost (Dollars in Thousands) Interest -earning assets: Loans receivable(1) $ $ % $ $ % Investment securities(2) Other interest -earning assets Total interest -earning assets Noninterest -earning assets Total assets $ $ Interest -bearing liabilities: Deposits $ $ Other borrowings 53 Total interest -bearing liabilities Noninterest-bearing deposits Noninterest -bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Net earning assets $ $ Interest rate spread % % Net interest margin % % Ratio of interest -earning assets to Interest -bearing liabilities % % Includes nonaccrual loans. Includes FHLB of Dallas and Federal Reserve Bank stock. 11 BEAR STATE FINANCIAL, INC. ASSET QUALITY ANALYSIS - UNAUDITED (In thousands) December 31, 2014 December 31, 2013 Net (2) % Total Assets Net (2) % Total Assets Increase (Decrease) Nonaccrual Loans: One- to four-family residential $ % $ % $ Nonfarm nonresidential % % ) Farmland % % ) Construction and land development % % ) Commercial % % ) Consumer 34 24 % 10 Total nonaccrual loans % % ) Accruing loans 90 days or more past due % Real estate owned % % ) Total nonperforming assets % % ) Performing restructured loans % % 72 Total nonperforming assets and performing restructured loans (1) $ % $ % $ ) The table does not include substandard loans which were judged not to be impaired totaling $24.9 million at December 31, 2014 and $2.9 million at December 31, 2013 or acquired ASC 310-30 purchased credit impaired loans which are considered performing at December 31, 2014. Loan balances are presented net of undisbursed loan funds, partial charge-offs and interest payments recorded as reductions in principal balances for financial reporting purposes. 12 BEAR STATE FINANCIAL, INC. CALCULATION OF RETURN ON AVERAGE TANGI BLE COMMON STOCKHOLDERS' EQUITY - UNAUDITED (in thousands) For the Quarter ending 12/31/2014 9/30/2014 6/30/2014 12/31/2013 Net income available to common stockholders $ 4,814 $ 22,675 $ ) $ 199 Average common stockholders' equity 166,793 145,737 86,613 71,764 Less Average Intangible Assets: Goodwill ) ) ) - Core Deposit Intangible, net of accumulated amortization ) ) ) - Average tangible common stockholders' equity $ 133,579 $ 112,352 $ 80,604 $ 71,764 Annualized return on average tangible common stockholders' equity % % -14.5 % % BEAR STATE FINANCIAL, INC. CALCULATION OF TANGIBLE BOOK VALUE per COMMON SHARE - UNAUDITED (in thousands) For the period ending 12/31/2014 9/30/2014 6/30/2014 12/31/2013 Total common stockholder's equity 170,454 165,419 142,995 71,187 Less intangible assets: Goodwill ) ) ) - Core Deposit Intangible, net of accumulated amortization ) ) ) - Total intangibles ) ) ) - Total tangible common stockholder's equity $ 137,399 $ 132,124 $ 109,734 $ 71,187 Common Shares Outstanding Tangible book value per common share $ 4.12 $ 3.96 $ 3.29 $ 3.20 13 BEAR STATE FINANCIAL, INC. RECONCILIATION OF NON-GAAP SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, except share data) December September June December Net income (loss) $ 4,814 $ 22,675 $ ) $ 199 Adj: Gain on sale of securities, net (1 ) ) Adj: Merger, acquisition and integration expenses 55 477 392 49 Adj: Rebranding expenses 219 Adj: Pension plan payment 2,900 Adj: Real estate owned provision - 653 618 - Adj. Data processing termination fees 3,035 Adj: Deferred tax asset valuation allowance reversal ) ) Tax Effect of Adjustments ) ) Total core income (A) $ 3,432 $ 4,085 $ 1,004 $ 248 Total revenue $ 16,700 $ 18,287 $ 7,343 $ 5,283 Adj: Gain on sale of securities, net (1 ) ) - - Total core revenue $ 16,699 $ 18,257 $ 7,343 $ 5,283 Total non-interest expense $ 11,387 $ 15,324 $ 10,019 $ 5,084 Less: Merger, acquisition and integration expenses ) Less: Rebranding Expenses ) Less: Pension plan payment - - ) - Less: Real estate owned provision - ) ) - Less: Data processing termination fees - Core noninterest expense $ 11,113 $ 14,194 $ 6,109 $ 5,035 Total average assets (B) $ 1,525,455 $ 1,493,527 $ 748,967 $ 539,926 Total average stockholders' equity (C) 166,793 145,737 86,613 71,764 Total average tangible stockholders' equity (D) 133,579 112,352 80,604 71,764 Total tangible stockholders' equity, period end (E) 137,399 132,124 109,734 71,187 Total common shares outstanding, period-end (F) 33,362,928 22,268,320 Average diluted shares outstanding (G) 33,508,230 33,432,486 24,466,899 23,208,554 Core earnings per share, diluted (A/G) 0.10 $ 0.12 $ 0.04 $ 0.01 Tangible book value per share, period-end (E/F) $ 4.12 $ 3.96 $ 3.29 $ 3.20 Core return on average assets (A/B) % Core return on average equity (A/C) % Core return on average tangible equity (A/D) % Efficiency ratio(1) % (1) Efficiency ratio is a non-GAAP ratio that is calculated by dividing core noninterest expense by the sum of net interest income and noninterest income. Other companies may define and calculate this data differently. 14
